      CASE 0:18-cv-03124-JNE-DTS Document 12 Filed 04/15/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Brittany J. Buckley,

                                 Plaintiff,          Case No. 18-cv-3124 (JNE/DTS)

        vs.

 Hennepin County,
 Hennepin Healthcare System, Inc.;
 Hennepin Healthcare Research Institute;
 Paramedics Anthony D’Agostino,
 Katherine A. Kaufmann, and                                       ORDER
 Jonathan R. Thomalla, all in their
 individual and official capacities;
 William Heegaard, MD, Jon Cole, MD,
 Jeffrey Ho, MD, Paul Nystrom, MD,
 Craig Peine, MD, Karen Heim-Duthoy,
 PharmD, and Researches J. Does 1-10,
 whose identities are presently unknown to
 Plaintiff, all in their individual and official
 capacities,

                                 Defendants.


       This matter is before the Court pursuant to a Joint Stipulation to Postpone the

Pretrial Conference scheduled for April 23, 2019 and Stay Discovery in this matter,

including the parties’ obligations pursuant to Fed. R. Civ. P. 26.       Defendants have

indicated they will be filing a dispositive motion. Accordingly, to provide the just, speedy

and inexpensive determination of this action,

       IT IS HEREBY ORDERED:

       1.      The Joint Stipulation to Postpone the Pretrial Conference and Stay

Discovery is GRANTED.
      CASE 0:18-cv-03124-JNE-DTS Document 12 Filed 04/15/19 Page 2 of 2



       2.     The Pretrial Conference set for April 23, 2019 before the undersigned is

hereby CANCELLED. If Defendant’s motion is denied, within five days of receipt of the

District Court’s order, the parties shall contact the chambers of Magistrate Judge David

T. Schultz, by letter or email, for the purposes of scheduling a pretrial conference.



Dated: April 15, 2019                            s/David T. Schultz
                                                 DAVID T. SCHULTZ
                                                 United States Magistrate Judge




                                             2
